Citation Nr: 0621850	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-39 656	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a groin 
injury.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel







INTRODUCTION

The veteran had active military service from March 1953 to 
March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision in which the 
RO denied the veteran's claim for service connection for 
residuals of a groin injury.  The veteran filed a notice of 
disagreement (NOD) in July 2004 and the RO issued a statement 
of the case (SOC) in September 2004.  The veteran filed a 
substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in November 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's available service medical records reflect 
no evidence of groin injury or condition affecting the groin 
area (other than a chancroid that resolved with treatment); 
any remaining records are presumed destroyed.

3.  Intermittent residual hernia was diagnosed many years 
post service, there is no competent and probative evidence of 
a nexus between any such condition and the veteran's in-
service groin injury.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a groin 
injury are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In an August 2003 pre-rating notice letter, the RO notified 
the veteran and his representative of what evidence was 
needed to show entitlement to service connection: an injury 
in military service or a disease that began or was made worse 
during service, or an event in service causing injury or 
disease; a current physical disability; and a relationship 
between the current disability and an injury, disease, or 
event in service.  The RO also indicated the type of evidence 
needed to establish each element.The letter indicated that 
recent treatment records (within the last 12 months) were 
pertinent to the claim, and explained what constitutes 
treatment records.  Thereafter, they were afforded 
opportunities to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

Additionally, the RO in the August 2003 pre-rating notice 
letter provided notice that VA would make reasonable efforts 
to help the veteran get evidence necessary to support his 
claim, such as medical records (including private medical 
records and records from military facilities where he 
received medical care), if he gave it enough information, 
and, if needed, authorization, to obtain them.  That letter 
further specified what records VA was responsible for 
obtaining, to include Federal records, and reiterated the 
type of records that VA would make reasonable efforts to get.  
The letter identified private medical providers for whom it 
had received the veteran's signed authorization to obtain 
evidence, and from whom it was in the process of obtaining 
evidence.  The RO advised that an enclosed VA Form 21-4138 
should be used to "tell us about any other records that may 
exist to support your claim or about a change in your address 
or phone number."  The RO further requested that the veteran 
send in any medical reports that he had. The letter also 
indicated that the veteran could submit records and 
statements from medical personnel and other persons who knew 
him when he was in service and with knowledge of any 
disability that he had while on active duty.  The Board finds 
that, this letter satisfies the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met with 
respect to the claim herein decided.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefitsIn the matter now 
before the Board, a document meeting the VCAA's notice 
requirements was furnished to the veteran before the May 2004 
rating action on appeal, and Pelegrini's timing of notice 
requirement is met.    

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the veteran's status is not at issue.  While the RO has 
not afforded the veteran notice pertaining to the degree of 
disability or the effective date, on these facts, the RO's 
omission is harmless.  As the Board's decision herein denies 
the appellant's claim for service connection, no disability 
rating or effective date is being assigned; accordingly,  
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
of the claim has been accomplished.  The RO  has made 
reasonable and appropriate efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  The 
National Personnel Records Center (NPRC) has been unable to 
furnish the veteran's complete SMRs, although some have been 
reconstructed, the remainder of the records are presumed to 
have been destroyed in a fire at the facility in 1973.  The 
reconstructed service medical records include the veteran's 
November 1952 pre-induction physical examination, the report 
of a March 1955 separation physical examination, August 1954 
hospitalization records, and other clinic records.  The RO 
also arranged for the veteran to undergo a VA QTC examination 
in December 2003, the report of which is of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, 
existing evidence pertinent to the claim for service 
connection for residuals of a groin injury that needs to be 
obtained. The record also presents no  basis to further 
develop the record to create any additional evidence for 
consideration in connection with the claim on appeal.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate adjudication of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  


II. Background

As noted above, the NPRC has been unable to furnish the 
veteran's complete service medical records (SMRs), as many 
such records were, presumably, destroyed in a fire years ago.  
The few service medical records that are available include an 
August 1954 hospitalization record noting inpatient treatment 
for a left inguinal chancroid.  On the August 1954 date of 
hospital admission, the abbreviated clinical record reports a 
history of chancroid three days prior to admission.  The 
admission diagnosis was inguinal chancroid.  The treatment 
included burrows solution soaks to the penis and hot soaks to 
the left groin, antibiotics, and bedrest.  

August 1954 doctors progress notes from four days prior to 
hospital discharge to the discharge date recorded 
progressively improving inguinal nodes.  The inguinal nodes 
were described as not palpable two days prior to discharge 
from the hospital.  The August 1954 clinical record cover 
sheet disposition report noted a discharge diagnosis of 
"chancroid of the inguinal area, not existing prior to 
service (EPTS)".  At discharge, there was no record of any 
chronic or unresolved medical condition.  

The March 1955 separation examination report includes 
clinical findings that the veteran's anus, rectum, abdomen, 
and viscera to include hernia as normal.  The separation 
examination report includes no notation as to any illness or 
injury and no complaints of a medical nature at the time of 
the examination.  In the contemporaneous Report of Medical 
history, the veteran denied, in item 34,  "any illness or 
injury other than those noted".  

Chesapeake General Hospital records, dated from September 
1994 to January 2002  indicate that the veteran had a history 
of syncope, diabetes mellitus Type II, distal left lower 
extremity cellulitis, a pulmonary condition, and 
hypertension.  

Medical records from W. Jennings, M.D., dated September 1995 
to March 1998 reveal that the veteran was treated for 
conditions unrelated to the issue on appeal.  The records 
reflect the veteran's history of diabetes, bladder 
infections, proteinuria, and dysuria.  He was treated with 
antibiotics, hypoglycemic agents, and antihypertensive 
medications.  

In a March 2004 handwritten letter, the veteran asserted that 
during military service he was a welder.  He reported that,  
indicated that, contended that while welding, he "pulled a 
groin" when attempting to lift a "track weighing between 
250 and 300 pounds".  No date, time, or place of the event 
was given.  He stated that he "went to the hospital for two 
weeks" and was denied any subsequent formal treatment.

In an August 2003 statement,  the veteran contended that he 
sustained a groin injury in 1954 in Korea.

The report of a December 2003 VA QTC examination reflects the 
veteran's report of from an inguinal hernia since 1956.  The 
veteran provided no post-service treatment records pertaining 
to a groin injury or inguinal hernia, nor did he report any 
functional impairment or loss of time from work resulting 
from the condition.  The examiner found no appreciable hernia 
on examination.  Notwithstanding, the examiner diagnosed 
intermittent symptomatic left inguinal hernia with no 
objective factors due to its "intermittent symptomatic 
nature".

III.  Analysis

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre- existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. §§ 3.102, 3.303(d) (2005).  Service connection 
requires a finding of the existence of a current disability 
and a connection between the veteran's service and the 
disability.  Watson v. Brown, 4 Vet. App. 309 (1993).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-55 (1990).  

The veteran contends that his SMRs support his claim of groin 
injury in service.  While none of the available records 
reflect the occurrence of any such injury, the  and the Board 
is cognizant that not all of the veteran's service medical 
records are available for review and are presumed lost or 
destroyed.  Given these circumstances, the Board has 
carefully considered the veteran's statements that he had a 
groin injury in service.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

However, even if the Board were to accept, as credible, the 
veteran's assertions that he had a groin injury in service, 
the Board would still have to deny the claim because there is 
no medical evidence of any residual condition.

Notwithstanding the veteran's contentions, the fact remains, 
as indicated above, that neither the veteran's available 
service records nor the discharge examination report include 
any reference to any complaints, findings, or diagnosis of 
chronic condition affecting the groin area in service.  
Pertinent to the groin area, these records reflect only a 
chancroid that resolved with treatment.  Moreover, the post 
service record does not establish the presence of any groin 
disability for many years after service discharge.  

Post-service, the Board notes the December 2003 diagnosis of 
intermittent symptomatic left inguinal hernia; however, this 
appears to have been merely based on the veteran's reported 
history, since the examiner also noted that no appreciable 
hernia was found on examination, and there were no objective 
factors to indicate a hernia.  Even if a valid diagnosis, 
however, the Board  notes the lapse of over 45 years between 
the veteran's separation from service and the first recorded 
diagnosis of any disability affecting the groin area is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).

Furthermore, no physician has linked any such hernia to the  
veteran's military service, to include the claimed groin 
injury therein.  Pointedly, while the December 2003 QTC 
examiner recorded the veteran's history of groin injury in 
service, the examiner did not provide any opinion that the 
diagnosed hernia is medically related to such injury, or 
otherwise provide any comment as to the etiology of the 
condition.  Moreover, neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any medical opinion  establishing a nexus 
between the alleged in-service groin injury and a current 
condition-although given a number of opportunities to do so.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").   

In addition to the medical record, the Board has considered 
the veteran's assertions in adjudicating the claim on appeal.  
The Board does not doubt the sincerity of the veteran's 
beliefs that he suffers from residuals of an in-service groin 
injury   However, as noted above, the claim on appeal turns 
on medical matters (questions of diagnosis and nexus), and, 
as a layperson without appropriate medical training and 
expertise, the veteran simply is not competent to render a 
probative (i.e., persuasive) opinion on such a matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  For these reasons, the veteran's own assertions 
as to the existence and etiology of the claimed condition has 
no probative value.

Similarly, the fact that the veteran's own reported history 
of hernia since 1956 is reflected in his medical records does 
not constitute competent or probative evidence to support the 
claim.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence, and a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional).  

Under these circumstances, the Board concludes that the claim 
for service connection for a groin injury, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of competent and probative evidence to support 
the claim,  that doctrine is not applicable in this appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of a groin injury is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


